EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) is entered into as of October 15, 2004 (the
“Effective Date”), by and between:

BIOJECT INC. (“Bioject”), a Corporation incorporated under the laws of the State
of Oregon having its principal offices at 20245 SW 9jth Ave., Tualatin, Oregon
97062; and BIOJECT MEDICAL TECHNOLOGIES INC. (“BMT”), a Corporation incorporated
under the laws of the State of Oregon having its principal offices at 20245 SW
9sth Ave., Tualatin, Oregon 97062 (collectively referred to herein as the
“Company”)

AND:

Richard Stout

27474 SW Mountain Road

West Linn, OR 97068

(“Executive”)

1. Duties and Scope of Employment.

(a) Position. For the term of Executive’s employment under this Agreement, the
Company agrees to employ Executive in the position of Vice President of Clinical
Affairs or in such other position as the Company subsequently may assign to
Executive. Executive shall report to James O’Shea, (“President and CEO”) or to
such other person as the Company subsequently may determine.

(b) Obligations to the Company. During employment, Executive shall devote his
full business efforts and time to the Company. During Executive’s employment,
without the prior written approval of the President and CEO, Executive shall not
render services in any capacity to any other person or entity and shall not act
as a sole proprietor or partner of any other person or entity or as a
shareholder owning more than five percent of the stock of any other corporation.
Executive shall comply with the Company’s policies and rules, as they may be in
effect from time to time during his employment.

(c) No Conflicting Obligations. Executive represents and warrants to the Company
that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement.
Executive represents and warrants that he will not use or disclose, in
connection with his employment, any trade secrets or other proprietary
information or intellectual property in which Executive or any other person has
any right, title or interest and that his employment will not infringe or
violate the rights of any other person. Executive represents and warrants to the
Company that he has returned all property and confidential information belonging
to any prior employer.

2. Compensation.

(a) Salary. The Company shall pay Executive as compensation for his services a
base salary at a gross annual rate of not less than $182,320. Such salary shall
be payable in accordance with the Company’s standard payroll procedures.

(b) Restricted Stock Unit Award. Following the Effective Date, the Company will
grant Executive a restricted stock unit award (the “Award”) under the Bioject
Restated 1992 Stock Incentive plan, as amended September 13, 2001 and March 13,
2003 (the “Plan”), with each unit representing the right to receive one share of
BMT Common Stock,

 

1



--------------------------------------------------------------------------------

subject to certain vesting conditions and forfeiture provisions. Following the
Effective Date, BMT will provide Executive with a Restricted Stock Unit Grant
Agreement that evidences the Award. The Restricted Stock Unit Grant Agreement
sets forth the specific terms and conditions of the Award, including, without
limitation, the certain time and performance-based vesting conditions as well as
the terms under which Executive will forfeit the Award (including termination of
Executive’s employment with the Company). The Award is subject to Board approval
and Executive’s execution of this Agreement, the Executive confidentiality and
ownership agreement described in Section 8, below (the “Bioject Inc. Executive
Confidentiality and Invention Ownership Agreement”) and a Restricted Stock Unit
Grant Agreement.

3. Vacation and Executive Benefits. During Executive’s employment, Executive
shall be eligible for paid vacations in accordance with the Company’s vacation
policy, as it may be amended from time to time. During his employment, Executive
shall be eligible to participate in the Executive benefit plans maintained by
the Company, subject in each case to the generally applicable terms and
conditions of the plan in question and to the determinations of any person or
committee administering such plan.

4. Business Expenses. During his employment, Executive shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with his duties hereunder. The Company shall reimburse Executive
for such expenses upon presentation of an itemized account and appropriate
supporting documentation, all in accordance with the Company’s generally
applicable policies.

5. Term of Employment.

(a) Termination of Employment. The Company may terminate Executive’s employment
at any time and for any reason (or no reason), and with or without cause, by
giving Executive notice in writing. Executive may terminate his employment by
giving the Company thirty (30) days’ advance notice in writing. Executive’s
employment shall terminate automatically in the event of his death. The
termination of Executive’s employment shall not limit or otherwise affect his
obligations under the Bioject Inc. Executive Confidentiality and Invention
Ownership Agreement.

(b) Employment at Will. Executive’s employment with the Company shall be “at
will,” meaning that either Executive or the Company shall be entitled to
terminate Executive’s employment at any time and for any reason (or no reason),
with or without cause. Any contrary representations that may have been made to
Executive shall be superseded by this Agreement. This Agreement shall constitute
the full and complete agreement between Executive and the Company on the “at
will” nature of Executive’s employment, which may only be changed in an express
written agreement signed by Executive and a duly authorized officer of the
Company.

(c) Rights Upon Termination. Except as expressly provided in Section 6, below,
upon the termination of Executive’s employment, Executive shall only be entitled
to the compensation, benefits and expense reimbursements that Executive has

earned under this Agreement before the effective date of the termination. The
payments under this Agreement shall fully discharge all responsibilities of the
Company to Executive.

6. Termination Benefits.

(a) General Release. Any other provision of this Agreement notwithstanding,
subsections (b) and (c) below shall not apply unless Executive executed a
general release of all claims (in a form prescribed by the Company) and (ii) has
returned all property of the Company in Executive’s possession.

 

2



--------------------------------------------------------------------------------

(b) Severance Pay. The Company will pay Executive as severance pay, an amount
equal to one (1) year of Executive’s annual base pay at the rate in effect
immediately prior to the date of termination (hereafter “Additional Pay”) from
which payment usual and customary withholdings and deductions will be
subtracted. The Company may pay such Additional Pay on dates generally
coinciding with its regular payroll schedule or in a single lump sum payment, in
its sole discretion. Payment of such Additional Pay will commence on the next
regularly scheduled Company payday following the Effective Date of the Release
of Claims (as those terms are defined in paragraph C below). All other
compensation and benefits shall cease on Executive’s termination date; and

(c) Health Insurance. If Subsection 6 (b) above applies, and if Executive elects
to continue his health insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) following the termination of his employment, then
following cessation of Executive’s group coverage, the Company will pay
Executive’s monthly premium under COBRA until the earliest of (i) the expiration
of Executive’s continuation coverage under COBRA, (ii) the date when Executive
receives substantially equivalent health insurance coverage in connection with
new employment or self-employment, or (iii) a period of time equivalent to the
number of Executive’s full Years of Service with the Company, up to a maximum of
twelve (12) months.

(d) Stock Options. In the event of a termination without cause of Executive’s
employment, all stock options which have been previously awarded to Executive,
but are not yet vested, will be 100% vested on the Effective Date of the Release
of Claims and will expire one year from the effective date. Notwithstanding the
foregoing, all the other conditions and restrictions in the Incentive Stock
Option Agreement and the Bioject Medical Technologies Inc. Restated 1992 Stock
Incentive Plan, as amended September 13, 2001 and March 13, 2003, shall remain
in effect.

(e) Restricted Stock Units. In the event of termination of Executive’s
employment, all Restricted Stock Units which have been previously awarded to
Executive will immediately be deemed earned and 100% vested on the Effective
Date of the Release of Claims. Notwithstanding the foregoing, all the other
conditions and restrictions in the Restricted Stock Unit Grant Agreement and
Notice of Grant shall remain in effect, including without limitation, the
Executive’s obligation to pay the Company such amount of cash as the Company may
require, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes for
all Restricted Stock Units which vest on the Effective Date of the Release of
Claims.

(d) Definition of “Cause.” For all purposes under this Amendment, “Cause” shall
mean:

(1) An unauthorized use or disclosure by Executive of the Company’s confidential
information or trade secrets, which use or disclosure causes material harm to
the Company;

(2) A material breach by Executive of any agreement between Executive and the
Company;

(3) A material failure by Executive to comply with the Company’s written
policies or rules;

(4) Executive’s conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any state thereof; or

(5) Executive’s gross negligence or willful misconduct.

 

3



--------------------------------------------------------------------------------

7. Compliance with Company Policies; Applicable Legal Requirements.

Executive shall comply with the Company’s policies and procedures, as amended
from time to time, to the extent they are not inconsistent with this Agreement,
in which case the provisions of this Agreement shall prevail. Executive shall
comply with all legal requirements applicable to Executive’s position, including
without limitation, all requirements arising out of the Sarbanes-Oxley Act of
2002.

8. Confidentiality and Invention Ownership Agreement.

Concurrent with the execution of this Agreement, Executive has also entered into
and agreed to be bound by the terms of that certain Bioject Inc. Executive
Confidentiality and Invention Ownership Agreement, a copy of which is attached
hereto as Attachment 1, and incorporated herein by this reference.

9. Successors.

(a) The Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which become bound by this Agreement.

(b) Executive’s Successors. This Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

10. Venue and Jurisdiction/Controlling Law.

For any claim or cause of action arising under or relating to this Agreement,
the Company and Executive consent to he exclusive jurisdiction of the Clackamas
County, Oregon Superior Court, or a Federal court serving Portland, Oregon, and
waive any objection based on jurisdiction or venue, including forum non
conveniens; provided, however, if the Company seeks injunctive relief, it may
file such action wherever in its judgment relief might most effectively be
obtained. Oregon law shall apply, excluding its choice of law rules.

I 1. Miscellaneous Provisions.

(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by US registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to him at the home address that he most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its headquarters, and all notices shall be directed to the
attention of its CEO.

(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c) Entire Agreement. No other agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and the Bioject Inc.
Executive Confidentiality and

 

4



--------------------------------------------------------------------------------

Invention Ownership Agreement contain the entire understanding of the parties
with respect to the subject matter hereof.

(d) Withholding Taxes. All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(e) Severability. If any provision of this Agreement becomes or is deemed
invalid, illegal or unenforceable in any applicable jurisdiction by reason of
the scope, extent or duration of its coverage, then such provision shall be
deemed amended to the minimum extent necessary to conform to applicable law so
as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect. If any provision of this Agreement is rendered illegal by any
present or future statute, law, ordinance or regulation (collectively the
“Law”), then such provision shall be curtailed or limited only to the minimum
extent necessary to bring such provision into compliance with the Law. All the
other terms and provisions of this Agreement shall continue in full force and
effect without impairment or limitation.

(f) No Assignment. This Agreement and all rights and obligations of Executive
hereunder are personal to Executive and may not be transferred or assigned by
Executive at any time. The Company may assign its rights under this Agreement to
any entity that assumes the Company’s obligations hereunder in connection with
any sale or transfer of all or a substantial portion of the Company’s assets to
such entity.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

ACCEPTED AND AGREED:      BIOJECT, INC.    BIOJECT MEDICAL TECHNOLOGIES INC.

 

5